Citation Nr: 1412831	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-10 426	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee disorder.

2.  Entitlement to an initial compensable rating for service-connected dermatitis prior to July 2, 2009, and to a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to January 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Lake City, Utah.  The RO in Houston, Texas, currently has jurisdiction over the Veteran's VA claims folder.  In May 2011, the Veteran provided testimony at a hearing before the undersigned and a transcript of this hearing is of record.  In March 2012, the Board remanded this case for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was accorded VA examinations of her service-connected right knee disorder and dermatitis in May 2012.  It is also noted that these disabilities were previously evaluated by VA examinations conducted in November 2006 and July 2009.  However, in a February 2013 post-remand brief, the Veteran indicated, through her accredited representative, that these disabilities had increased in severity since the most recent examination.  Specifically, it was stated that the Veteran "continues to assert that her right knee pain continues to worsen, and her range of motion also has worsen."  Appellant's Post-Remand Brief p. 3.  It was also stated that the Veteran "contends that her dermatitis was more severe than initially evaluated and has continued to worsen through time and believes she has never been compensated for its true severity."  Id. at p. 4. 

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that contemporaneous VA examinations are needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate her current level of disability for both her service-connected right knee disorder and dermatitis.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board further finds that any outstanding treatment records regarding the Veteran's service-connected right knee disorder and dermatitis should be obtained while this case is on remand.  38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for her right knee and dermatitis since February 2012.  After securing any necessary release, the AMC/RO should obtain and associate with the claims file those records not on file.

2.  The AMC/RO should notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of her right knee and dermatitis symptoms and the impact of these conditions on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of her service-connected right knee disorder.  The claims folder should be made available to the examiner for review before the examination.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings should be reported in detail.  In accordance with the VA rating criteria for knee disabilities, the examiner is to provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her knee disabilities. 

a.  As to lost knee motion, in addition to any other information provided pursuant to the VA rating criteria, the examiner should conduct complete range of motion studies, with specific citation to flexion and extension. The examiner should offer an opinion as to the degree on which this pain first appears on flexion and extension in the knee. The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and pain during flare-ups, and provide an opinion as to how these factors result in any additional limitation of flexion and/or extension, or otherwise impair functioning of the knee. 

b.  The examiner should also provide an opinion as to whether the right knee has subluxation or lateral instability and, if so, whether that subluxation or lateral instability is best characterized as slight, moderate, or severe.

4.  The Veteran should also be accorded a VA examination to evaluate the current nature and severity of her service-connected dermatitis.  The AMC/RO should attempt to schedule the Veteran for the VA examination at a time that her dermatitis is active.  The claims folder should be made available to the examiner for review before the examination.  It is imperative that the examiner provide opinions as to the percentage of the entire body and the percentage of exposed areas affected by the dermatitis.  The examiner should also provide an opinion as to whether her disability requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during any 12-month period during the pendency of the appeal or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during any 12-month period during the pendency of the appeal.

5.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  The RO/AMC should thereafter readjudicate the claims.  As to the right knee disability, such adjudication should not only take into account 38 C.F.R. §§ 4.40, 4.45 (2013) and DeLuca v. Brown, 8 Vet. App. 202 (1995) and Burton v. Shinseki, 25 Vet. App. 1 (2011) and 38 U.S.C.A. § 4 .59 (2013) as it relates to providing compensable ratings for painful joints as well as VAOPGCPREC 9-2004 regarding separate ratings for compensable levels of lost knee flexion and extension and VAOPGCPREC 23-97 and VAOPGCPREC 9-98 regarding separate ratings for knee arthritis and instability.  As to both issues on appeal, such adjudication should also consider whether staged ratings are needed.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

7.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

